DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in response to the application filed on 5/2/2022.
Claims 2-15 have been preliminarily amended.
Claims 1-15 are pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims recite a method (claim 1) and system (claim 15). Thus the claimed subject matter falls within the four statutory categories of patentable subject matter.
Step 2A prong 1: The claims are directed to certain methods of organizing human activities in the form of commercial interactions (advertising, marketing or sales activities or behaviors.) The claims broadly disclose analyzing a media item to obtain information about fulfillment and interacting with a fulfillment entity to fulfil the action. In other words, the claims allow a user to purchase an item that they view in media based on determining a fulfilment entity and interacting with the fulfillment entity to complete the transaction.
The following limitations, considered both individually and as an ordered combination, are considered as merely descriptive of abstract concepts:
in response to a user input in relation to a media item, using the media item to obtain information identifying the fulfilment entity; and interacting with the fulfiment entity using the obtained information identifying the fulfilment entity to fulfil the action, wherein the media item is from a content distributor entity, the content distributor entity being different to the fulfilment entity
The following limitations, considered both individually and as an ordered combination, are considered as merely further limiting the abstract idea: wherein interacting with the fulfilment entity to fulfil the action comprises controlling the fulfilment entity to fulfil the action (claim 2); further comprising using the media item to obtain information identifying the action, and wherein interacting with the fulliment entity comprises using the information identifying the action and the information identifying the fulfilment entity to fulfil the action (claim 3); wherein using the media item comprises processing metadata associated with the media item to obtain the information identifying the action (claim 4); wherein using the media item comprises processing metadata associated with the media item to obtain the information identifying the fulfilment entity (claim 5); wherein the metadata comprises an identifier for the action and/or the fulfilment entity (claim 6); wherein using the media item comprises using the identifier to look up the information identifying the action and/or the information identifying the fulfilment entity from a data store (claim 7); wherein using the media item comprises performing a visual search operation using the media item so as to identify the fulfilment entity (claim 8); wherein the method comprises receiving the media item from a content distributor (claim 9); wherein the method comprises displaying the media item on a display of a user (claim 10); wherein the method comprises inserting metadata into a media item, the metadata being for use in obtaining the information identifying the fulfilment entity (claim 11); wherein inserting metadata into a media item comprises: receiving a media item in response to a user input in relation to the media item; identifying the fulfilment entity associated with  the media item, and inserting metadata comprising information for use in identifying the fulfilment entity into the media item (claim 12); wherein the method comprises transmitting the media item comprising the metadata for the content distributor entity (claim 13); wherein the action comprises undertaking a financial transaction to purchase a product or service associated with the media item, wherein the fulfilment entity is a merchant entity, and wherein interacting with the fulfilment entity comprises performing a payment process for purchasing the product or service from the merchant entity using the obtained information identifying the fulfilment entity (claim 14)
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims include the additional elements of a fulfillment server, content distribution server (claim 9), user electronic device (claim 10), and merchant server (claim 14). The fulfillment server acts as a generic computing device to implement the abstract idea amounting to using the words “apply it” with a computer. The remaining devices, including the content distribution server for sending media, user electronic device for mere displaying, and the merchant server for purchasing a product merely provide a general link to particular technological environment (i.e. online). As a result, the additional elements, when considered both individually and as an ordered combination, do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
 Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly as mentioned above with regard to practical application, the additional elements merely act to “apply” the abstract idea using generic computing components and provide no more than a general link to a particular technological environment (i.e. online). As a result, the claims are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews II et al (US 2009/0276805) hereafter “Andrews”

As per claims 1 and 15:

Andrews teaches A computer-implemented method of fulfilling an action with a fulfilment entity via a fulfilment server, and computerized system for fulfilling an action with a fulfilment entity via a fulfilment server, the system being arranged to perform the method, the method comprising (paragraph [0050]-[0075]: in response to a user input in relation to a media item, using the media item to obtain information identifying the fulfilment entity (paragraphs [0091], [0093], [0094], [0112]-[0137], Fig. 11 -15; A user can click on an item within a video presentation. The item has corresponding information in an XML file associated with the video which contains information about the products from one or more third parties which can be linked to them for purchase. When the user clicks on the item, the user is presented with a single payment interface allowing the user to purchase the item or items from multiple stores. The user has an account saved that stores purchasing information such as payment methods, addresses, etc. Thus, if the video viewer purchases an object from a first store, he will encounter the same interface as if the video viewer purchases an object from a second store. In addition, even if the objects in the video viewer's shopping carts are from multiple different stores, the single payment interface still provides a single common interface for the video viewer. This reduces a number of accounts the video viewer must create and/or access in order to purchase objects since the video viewer can now access just a single account to purchase multiple objects from different stores.) interacting with the fulfiment entity using the obtained information identifying the fulfilment entity to fulfil the action, wherein the media item is from a content distributor entity, the content distributor entity being different to the fulfilment entity (paragraphs [0091]-[0094], [0112]-[0137], Fig. 11 -15; The one or more third parties can be, for example, one or more store owners, which have objects for sale that corresponds to the object which will have a corresponding defined hotspot. In this case, the video producer can have no objects he wants to sell, but instead wishes to allow view viewers who view the supplemented video to purchase the objects in the supplemented video from a third party. For example, if the video producer has a video of himself crashing the motorbike's front tire repeatedly into a tree to knock down the tree without any damage to the motorbike's front tire, the producer or seller of the motorbike's front tire may want to be associated with the video to emphasize a toughness of the motorbike's front tire. Thus, the individual motorbike owner can link the components which have a corresponding hotspot definition to stores which sell the component. A user can click on an item within a video presentation. The item has corresponding information in an XML file associated with the video which contains information about the products from one or more third parties which can be linked to them for purchase. When the user clicks on the item, the user is presented with a single payment interface allowing the user to purchase the item or items from multiple stores. The user has an account saved that stores purchasing information such as payment methods, addresses, etc. Thus, if the video viewer purchases an object from a first store, he will encounter the same interface as if the video viewer purchases an object from a second store. In addition, even if the objects in the video viewer's shopping carts are from multiple different stores, the single payment interface still provides a single common interface for the video viewer. This reduces a number of accounts the video viewer must create and/or access in order to purchase objects since the video viewer can now access just a single account to purchase multiple objects from different stores.)

Andrews teaches the limitations of claim 1. As per claim 2:


Andrews teaches wherein interacting with the fulfilment entity to fulfil the action comprises controlling the fulfilment server to fulfil the action (paragraphs [0133]- [0137], Fig. 11 -15; The user has an account saved that stores purchasing information such as payment methods, addresses, etc. Thus, if the video viewer purchases an object from a first store, he will encounter the same interface as if the video viewer purchases an object from a second store. In addition, even if the objects in the video viewer's shopping carts are from multiple different stores, the single payment interface still provides a single common interface for the video viewer. This reduces a number of accounts the video viewer must create and/or access in order to purchase objects since the video viewer can now access just a single account to purchase multiple objects from different stores.)

Andrews teaches the limitations of claim 1. As per claim 3:

Andrews further teaches further comprising using the media item to obtain information identifying the action, and wherein interacting with the fulliment entity comprises using the information identifying the action and the information identifying the fulfilment entity to fulfil the action (paragraphs [0082], [0088], [0091]-[0094], [0100], [0104], [0112]-[0137], Fig. 8, Fig. 11 -15; In one embodiment, the present invention generates a supplemented video with an XML file and/or an action script separate from the supplemented video as shown in FIG. 3. The action script 500 includes a section 502 which retrieves the appropriate caption to be displayed during a mouse rollover. The section 502 uses a caption location information to indicate which caption in the XML file 400 to use on a mouse rollover. In FIG. 8, the unique hotspot identification code is also the caption location information. In Step S312, the video producer inputs click information for each hotspot during playback of the supplemented video. The click information includes information on what action to perform when the video viewer clicks on the hotspot with the mouse cursor. In Step S322, hotspot information regarding the location of each hotspot and the duration of each hotspot is embedded into the video file 300. In Step S324, information regarding the action script and the XML file are embedded into the video file 300 so that the supplemented video which is generated has an indication of which action file and/or XML file to access during playback of the supplemented video. The one or more third parties can be, for example, one or more store owners, which have objects for sale that corresponds to the object which will have a corresponding defined hotspot. In this case, the video producer can have no objects he wants to sell, but instead wishes to allow view viewers who view the supplemented video to purchase the objects in the supplemented video from a third party. Thus, the individual motorbike owner can link the components which have a corresponding hotspot definition to stores which sell the component.)

Andrews teaches the limitations of claim 3. As per claim 4:

Andrews further teaches wherein using the media item comprises processing metadata associated with the media item to obtain the information identifying the action (paragraphs [0082], [0088], [0091]-[0094], [0100], [0104], [0112]-[0137], Fig. 8, Fig. 11 -15; In one embodiment, the present invention generates a supplemented video with an XML file and/or an action script separate from the supplemented video as shown in FIG. 3. The action script 500 includes a section 502 which retrieves the appropriate caption to be displayed during a mouse rollover. The section 502 uses a caption location information to indicate which caption in the XML file 400 to use on a mouse rollover. In FIG. 8, the unique hotspot identification code is also the caption location information. In Step S312, the video producer inputs click information for each hotspot during playback of the supplemented video. The click information includes information on what action to perform when the video viewer clicks on the hotspot with the mouse cursor. In Step S322, hotspot information regarding the location of each hotspot and the duration of each hotspot is embedded into the video file 300. In Step S324, information regarding the action script and the XML file are embedded into the video file 300 so that the supplemented video which is generated has an indication of which action file and/or XML file to access during playback of the supplemented video. The one or more third parties can be, for example, one or more store owners, which have objects for sale that corresponds to the object which will have a corresponding defined hotspot. In this case, the video producer can have no objects he wants to sell, but instead wishes to allow view viewers who view the supplemented video to purchase the objects in the supplemented video from a third party. Thus, the individual motorbike owner can link the components which have a corresponding hotspot definition to stores which sell the component. Examiner’s Comment: The examiner interprets the corresponding action script and XLM file to be the metadata associated with the media.)

Andrews teaches the limitations of claim 1. As per claim 5:

Andrews further teaches wherein using the media item comprises processing metadata associated with the media item to obtain the information identifying the fulfilment entity (paragraphs [0082], [0088], [0091]-[0094], [0100], [0104], [0112]-[0137], Fig. 8, Fig. 11 -15; In one embodiment, the present invention generates a supplemented video with an XML file and/or an action script separate from the supplemented video as shown in FIG. 3. The action script 500 includes a section 502 which retrieves the appropriate caption to be displayed during a mouse rollover. The section 502 uses a caption location information to indicate which caption in the XML file 400 to use on a mouse rollover. In FIG. 8, the unique hotspot identification code is also the caption location information. In Step S312, the video producer inputs click information for each hotspot during playback of the supplemented video. The click information includes information on what action to perform when the video viewer clicks on the hotspot with the mouse cursor. In Step S322, hotspot information regarding the location of each hotspot and the duration of each hotspot is embedded into the video file 300. In Step S324, information regarding the action script and the XML file are embedded into the video file 300 so that the supplemented video which is generated has an indication of which action file and/or XML file to access during playback of the supplemented video. The one or more third parties can be, for example, one or more store owners, which have objects for sale that corresponds to the object which will have a corresponding defined hotspot. In this case, the video producer can have no objects he wants to sell, but instead wishes to allow view viewers who view the supplemented video to purchase the objects in the supplemented video from a third party. Thus, the individual motorbike owner can link the components which have a corresponding hotspot definition to stores which sell the component. Examiner’s Comment: The examiner interprets the corresponding action script and XLM file to be the metadata associated with the media.)


Andrews teaches the limitations of claim 4. As per claim 6:

Andrews further teaches wherein the metadata comprises an identifier for the action and/or the fulfilment entity (paragraphs [0082], [0088], [0091]-[0094], [0100], [0104], [0112]-[0137], Fig. 8, Fig. 11 -15; In one embodiment, the present invention generates a supplemented video with an XML file and/or an action script separate from the supplemented video as shown in FIG. 3. The action script 500 includes a section 502 which retrieves the appropriate caption to be displayed during a mouse rollover. The section 502 uses a caption location information to indicate which caption in the XML file 400 to use on a mouse rollover. In FIG. 8, the unique hotspot identification code is also the caption location information. In Step S312, the video producer inputs click information for each hotspot during playback of the supplemented video. The click information includes information on what action to perform when the video viewer clicks on the hotspot with the mouse cursor. In Step S322, hotspot information regarding the location of each hotspot and the duration of each hotspot is embedded into the video file 300. In Step S324, information regarding the action script and the XML file are embedded into the video file 300 so that the supplemented video which is generated has an indication of which action file and/or XML file to access during playback of the supplemented video. The one or more third parties can be, for example, one or more store owners, which have objects for sale that corresponds to the object which will have a corresponding defined hotspot. In this case, the video producer can have no objects he wants to sell, but instead wishes to allow view viewers who view the supplemented video to purchase the objects in the supplemented video from a third party. Thus, the individual motorbike owner can link the components which have a corresponding hotspot definition to stores which sell the component. Examiner’s Comment: The examiner interprets the corresponding action script and XLM file to be the metadata associated with the media.)

Andrews teaches the limitations of claim 6. As per claim 7:


Andrews further teaches wherein using the media item comprises using the identifier to look up the information identifying the action and/or the information identifying the fulfilment entity from a data store  (paragraphs [0082], [0088], [0091]-[0094], [0100], [0104], [0112]-[0137], Fig. 8, Fig. 11 -15; In one embodiment, the present invention generates a supplemented video with an XML file and/or an action script separate from the supplemented video as shown in FIG. 3. The action script 500 includes a section 502 which retrieves the appropriate caption to be displayed during a mouse rollover. The section 502 uses a caption location information to indicate which caption in the XML file 400 to use on a mouse rollover. In FIG. 8, the unique hotspot identification code is also the caption location information. In Step S312, the video producer inputs click information for each hotspot during playback of the supplemented video. The click information includes information on what action to perform when the video viewer clicks on the hotspot with the mouse cursor. In Step S322, hotspot information regarding the location of each hotspot and the duration of each hotspot is embedded into the video file 300. In Step S324, information regarding the action script and the XML file are embedded into the video file 300 so that the supplemented video which is generated has an indication of which action file and/or XML file to access during playback of the supplemented video. The one or more third parties can be, for example, one or more store owners, which have objects for sale that corresponds to the object which will have a corresponding defined hotspot. In this case, the video producer can have no objects he wants to sell, but instead wishes to allow view viewers who view the supplemented video to purchase the objects in the supplemented video from a third party. Thus, the individual motorbike owner can link the components which have a corresponding hotspot definition to stores which sell the component. Examiner’s Comment: The examiner interprets the corresponding action script and XLM file to be the metadata associated with the media.)


Andrews teaches the limitations of claim 1. As per claim 9:


Andrews further teaches wherein the method comprises receiving the media item from a content distributor server (Fig 1; paragraph [0076]-[0079]; As seen in FIG. 1, the present invention can be embodied in a system 100. The system 100 includes one or more servers 102 and one or more clients 106. The servers 102 and the clients 106 can be connected, for example, by the Internet 104. The servers 102 and/or the clients 106 can be, for example, a computer, a mobile phone, a Blackberry.RTM., an iPhone.RTM., a personal digital assistant, or a laptop. The transmit/receive module 210 is connected to the encoder/decoder 208. The transmit/receive module 210 transmits and/or receives data including, for example, encoded data. The client 106 and the server 102 can communicate with each other using the transmit/receive module 210. The media reception unit 212 is connected to the encoder/decoder 208. The media reception unit 212 can accept a machine readable medium with software encoded on it such as a compact disc, digital versatile disc (DVD), universal serial bus (USB) flash drive, or any other type of medium which can be read by a machine. The display 214 is connected to the processor 202 and can display, for example, videos, information relating to the videos, or any other types of image.

Andrews teaches the limitations of claim 1. As per claim 10:


Andrews further teaches wherein the method comprises displaying the media item on a dispiay of a user electronic device (Fig 1; paragraph [0076]-[0079]; As seen in FIG. 1, the present invention can be embodied in a system 100. The system 100 includes one or more servers 102 and one or more clients 106. The servers 102 and the clients 106 can be connected, for example, by the Internet 104. The servers 102 and/or the clients 106 can be, for example, a computer, a mobile phone, a Blackberry.RTM., an iPhone.RTM., a personal digital assistant, or a laptop. The transmit/receive module 210 is connected to the encoder/decoder 208. The transmit/receive module 210 transmits and/or receives data including, for example, encoded data. The client 106 and the server 102 can communicate with each other using the transmit/receive module 210. The media reception unit 212 is connected to the encoder/decoder 208. The media reception unit 212 can accept a machine readable medium with software encoded on it such as a compact disc, digital versatile disc (DVD), universal serial bus (USB) flash drive, or any other type of medium which can be read by a machine. The display 214 is connected to the processor 202 and can display, for example, videos, information relating to the videos, or any other types of image.

Andrews teaches the limitations of claim 1. As per claim 11:

Andrews further teaches wherein the method comprises inserting metadata into a media item, the metadata being for use in obtaining the information identifying the fulfilment entity (paragraph [0104] In Step S322, hotspot information regarding the location of each hotspot and the duration of each hotspot is embedded into the video file 300. In Step S324, information regarding the action script and the XML file are embedded into the video file 300 so that the supplemented video which is generated has an indication of which action file and/or XML file to access during playback of the supplemented video.)

Andrews teaches the limitations of claim 11. As per claim 12:

Andrews further teaches inserting metadata into a media item comprises: receiving a media item in response to a user input in relation to the media item; identifying the fulfilment entity associated with the media item, and inserting metadata comprising information for use in identifying the fulfilment entity into the media item (paragraphs [0082]-[0094], [0104] Thus, the individual motorbike owner can link the components which have a corresponding hotspot definition to stores which sell the component. In Step S302, the video producer generates a video file in a first format and loads the video file into the memory 206. In Step S306, the video producer defines hotspots within the video file in the second format. A hotspot corresponds to both a location and time of an object displayed in the supplemented video that is generated.)

Andrews teaches the limitations of claim 11. As per claim 13:

 Andrews further teaches wherein the method comprises transmitting the media item comprising the metadata to the content distributor entity (paragraphs [0091], [0092], [0140] The potential hotspot object database can also be a variety of pre-stored information from one or more third parties which corresponds to the object that will be supplemented. If the video producer is not a store owner, this allows the video producer to use click information and/or click display information that other people have already created. This reduces a burden for the video producer to have to locate and/or generate a picture of the object or other information which the video producer may wish to display with the object. By allowing the individual motorbike owner to take advantage of pre-stored information, the individual motorbike owner can simply select the desired pre-stored information corresponding to the object without having to write a description or produce a picture. This can encourage individuals without great time or monetary resources to produce supplemented videos and allow the individual motorbike owner to sell his motorbike. Thus, the widget can be uploaded to a Web site which can play videos in the second video format. he Web site, for example, can be a social networking Web site, a tabloid Web site, a news Web site, a private Web site, a public Web site, a file sharing site, or any other appropriate site for distribution of the supplemented video.)

Andrews teaches the limitations of claim 1. As per claim 14:

Andrews further teaches wherein the action comprises undertaking a financial transaction to purchase a product or service associated with the media item, wherein the fulfilment entity is a merchant entity, and wherein interacting with the fulfilment entity comprises performing a payment process for purchasing the product or service from the merchant entity via the merchant server using the obtained information identifying the fulfilment entity (paragraphs [0091]-[0094], [0112]-[0137], Fig. 11 -15; The one or more third parties can be, for example, one or more store owners, which have objects for sale that corresponds to the object which will have a corresponding defined hotspot. In this case, the video producer can have no objects he wants to sell, but instead wishes to allow view viewers who view the supplemented video to purchase the objects in the supplemented video from a third party. For example, if the video producer has a video of himself crashing the motorbike's front tire repeatedly into a tree to knock down the tree without any damage to the motorbike's front tire, the producer or seller of the motorbike's front tire may want to be associated with the video to emphasize a toughness of the motorbike's front tire. Thus, the individual motorbike owner can link the components which have a corresponding hotspot definition to stores which sell the component. A user can click on an item within a video presentation. The item has corresponding information in an XML file associated with the video which contains information about the products from one or more third parties which can be linked to them for purchase. When the user clicks on the item, the user is presented with a single payment interface allowing the user to purchase the item or items from multiple stores. The user has an account saved that stores purchasing information such as payment methods, addresses, etc. Thus, if the video viewer purchases an object from a first store, he will encounter the same interface as if the video viewer purchases an object from a second store. In addition, even if the objects in the video viewer's shopping carts are from multiple different stores, the single payment interface still provides a single common interface for the video viewer. This reduces a number of accounts the video viewer must create and/or access in order to purchase objects since the video viewer can now access just a single account to purchase multiple objects from different stores.)



 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews II et al (US 2009/0276805) in view of Yachin et al (US 10,387,866)

Andrews teaches the limitations of claim 1. As per claim 8:

Andrews does not expressly teach identifying fulfilment entity by performing visual searches on the media.
Yachin teaches wherein using the media item comprises performing a visual search operation using the media item so as to identify the fulfilment entity (C7L50-C8L67; At a step 202, the client-side platform 102 acquires images 138 corresponding to a desired product or item 116 via the mobile device 104 on which the client-side platform executes (via processors of the mobile device). For example, the client-side platform 102 may capture images 138 via an onboard camera 106 of the mobile device 104, or acquire images selected by the end user and stored in the memory 108 of the mobile device. The memory 108 of the mobile device 104 may securely store payment details 112 of the end user, including security details. The client-side platform 102 may be associated with a vendor network 120 of one or more affiliated or in-network vendors 122a-c. At a step 204, the client-side platform 102 identifies one or more item attributes 140 corresponding to the desired item 116 based on the acquired images 138. For example, the client-side platform 102 may analyze the acquired images 138 to determine textual attributes 140 such as a size, a brand, an item classification, a material, or a color. The client-side platform 102 may analyze the acquired images 138 to identify colors, shades, patterns, and other image attributes 140 corresponding to the acquired images. At a step 206, the client-side platform 102 identifies candidate items 114 based on the identified attributes 140. At a step 208, the client-side platform 102 generates an ordered list of the candidate items 114 based on the identified attributes 140. For example, the candidate items 114 may be ordered or ranked in order of relevance or similarity to the desired item 116, and displayed on the display screen 124 of the mobile device 104 according to their relevance. At a step 210, the client-side platform 102 selects one or more candidate items 114 for purchase (118) from an in-network vendor 122a-c of the vendor network 120 or from a third-party vendor 126a-c not affiliated with the vendor network. Referring to FIG. 3B, at a step 212, the client-side platform 102 determines prices, inventory, shipping, and other purchase details associated with the purchase of selected items 118 from the in-network vendors 122a-c or from the third-party vendors 126a-c. For example, the client-side platform 102 may retrieve purchase information from the in-network vendors 122a-c via APIs 130 of the vendor network 120, and the client-side platform may retrieve purchase information from merchant-side platforms 134a-c of the third-party vendors 126a-c by calling the middleware platforms 132. At a step 214, the client-side platform 102 generates a transaction corresponding to the purchase of the selected items 118, including the purchase information retrieved from the in-network vendors 122a-c via the network APIs 130 and from the third-party vendors 126a-c via the middleware platforms 132 and the stored payment details 112 of the end user. The transaction may be completed by the end user via an interaction with the mobile device 104, such as a click or tap on the display screen 124 of the mobile device (e.g., a single-click “checkout” button displayed with the transaction details) or a verification of a security detail (such as a password, PIN, or biometric detail) securely stored with the end user's payment details 112 in the memory 108 of the mobile device 104.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include visual identification of items to identify fulfilment entities as taught by Yachin in order to allow an end user to identify and purchase a desired item or product via visual recognition of the item, even if the end user has no prior knowledge of a nearby retailer who may stock the item or even of the manufacturer of the item (C1L34-39). Further, identifying the item visually is the use of a known technique used to improve similar devices/methods in the same way.
                                                                                                                                                               

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688